978 F.2d 1258
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. CRAWFORD, Plaintiff-Appellant,v.Carl L. FOUT, Personnel Manager, Department of Justice,Defendant-Appellee.
92-5498.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1992.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Robert Crawford appeals the district court's judgment granting summary judgment for the defendant in this 42 U.S.C. § 2000e case.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Crawford claimed that he was fired from his job as a prison guard in retaliation for previously filing complaints with the Equal Employment Opportunity Commission, and that he was the victim of racial discrimination.


3
The district court granted summary judgment for the defendant as Crawford failed to follow the procedural requirements for filing such claims.   See Hancock v. Egger, 848 F.2d 87, 89 (6th Cir.1988);   Hilliard v. United States Postal Serv., 814 F.2d 325, 327 (6th Cir.1987).


4
Upon review, we affirm the district court's judgment.   Crawford did not address the legal issues upon which the district court dismissed his complaint.   Rather, he submitted documents which, he claims, supports his discrimination suit.   These materials include internal Bureau of Prisons memoranda, personnel actions and appraisals, and various correspondence to and from Crawford concerning his complaint.   As the attachments to Crawford's brief were not presented at the district court level, they are not properly before this court.


5
Although the district court dismissed the complaint for lack of subject matter jurisdiction, Crawford attempts to have this court go beyond the jurisdictional question and address the merits of his claim.   This is improper.


6
For the reasons stated by the district court, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.